Appeal by the defendant from a judgment of the Supreme Court, Kings County (Finnegan, J.), rendered April 28, 1987, convicting him of sexual abuse in the first degree (11 counts), attempted rape in the first degree, and endangering the welfare of a child (4 counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On appeal, the defendant contends, inter alia, that he was denied his right to a fair trial by virtue of specific instances of prosecutorial misconduct, and that the verdict was against the weight of the evidence.
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
After reviewing the record, we find that the majority of the claimed prosecutorial errors are either unpreserved for appellate review (see, People v Medina, 53 NY2d 951, 953; People v Ray, 155 AD2d 625, 626), or without merit. With respect to the single remaining preserved claim of error, it is our conclusion that, although it was improper for the prosecutor to refer to the defendant as a "child molester,” given the overwhelming proof of guilt, this error was harmless (see, People v Crimmins, 36 NY2d 230, 241-242).
The defendant also claims on appeal that he was denied the effective assistance of counsel. However, a review of the proceedings indicates that the defense attorney provided a vigorous defense, which included making an application to preclude the introduction of certain testimony, raising various objections during the course of the trial, and cross-examining the People’s witnesses. Accordingly, viewing the totality of the circumstances herein, we find that the defense counsel provided the defendant with meaningful representation (see, People v Baldi, 54 NY2d 137, 147).
We have considered the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Thompson, J. P., Lawrence, Kunzeman and Rosenblatt, JJ., concur.